Citation Nr: 9930819	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-27 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
chorioretinal scars, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a hearing loss disability, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from January 1957 to 
September 1960, October 1960 to December 1972, and February 
1973 to June 1976.  This appeal is before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By means of a May 1997 order, the 
Board previously remanded this claim for additional 
development.  

Three additional issues, including the issue of service 
connection for right hearing loss, were the subjects of a 
Statement of the Case issued in March 1999.  The veteran 
failed to perfect an appeal as to these issues, and, 
accordingly, they are not properly before the Board.  In the 
Informal Hearing Presentation of September 1999, the 
representative claimed error in the now final rating decision 
that denied the right hearing loss claim.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant failed to report for a VA visual field 
examination which was scheduled for an increased rating 
claim.

2.  The appellant's corrected visual acuity is 20/50 in the 
right eye and 20/30 in the left eye.

3.  The appellant has 46 degrees of average contraction in 
the right eye, and 41 degrees of average contraction in the 
left eye.

4.  Left hearing loss is manifested by a puretone threshold 
average of 59 dB at 1000, 2000, 3000, and 4000 hertz, with 
speech recognition of 84 percent.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
chorioretinal scars have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.655, 4.75-4.84a, Diagnostic Codes 
6005, 6006, 6009, 6079, 6080 (1999).

2.  The criteria for a compensable rating for left hearing 
loss are not met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85- 4.87, Diagnostic Codes 6100- 6110 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

a.  Chorioretinal Scars

The appellant contends that he suffers from blurry vision, 
black spots, and temporary blindness ("a couple of 
minutes") once or twice per week.  He reports that he is 
unable to drive due to his periodic temporary blindness.  

Current medical evidence of record include report of a VA 
examination, dated in February 1998, which indicates that the 
appellant's last attack of chorioretinitis occurred 25 years 
ago.  He had had no subsequent attacks in either eye.  His 
visual acuity in the right eye was 20/200 uncorrected, and 
20/50 corrected; his left eye was 20/200 uncorrected and 
20/30 corrected.  There was no double vision.  The cornea in 
both eyes was clear.  The anterior chamber was deep and clear 
in both eyes.  There were no cells or flare in the anterior 
chamber of either eye.  The lens was clear in both eyes.  
Examination of the right fundus revealed some chorioretinal 
scarring nasally.  Examination of the left fundus showed that 
there was a great deal of old chorioretinal scarring and 
there were multiple small pigmented chorioretinal scars in 
the posterior pole.  These were not acute, but old scarring.  
Glaucoma was not present in the right eye.  The diagnosis was 
old chorioretinal scarring, both eyes.

The evidence of record indicates that the appellant was 
scheduled for a visual field examination in March 1998; 
however, he failed to report for that examination.  The Board 
notes that under 38 C.F.R. § 3.655, when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim is to be denied.  

The Board notes that there is a prior visual field 
examination, dated in November 1993, which indicates that in 
the right eye, the appellant had 368 total degrees of visual 
field and 46 degrees of average contraction.  In his left 
eye, he had 329 degrees of visual field and 41 degrees of 
average contraction.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of the appellant's bilateral eye disability can 
be ascertained by application of the standards set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Codes (DC) 6005, 6006, 6009, 6079, and 6080.  
Chronic inactive chorioretinitis is rated from 10 to 100 
percent for impairment of visual acuity or field loss, pain, 
rest- requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  DC 6005, 6006, 6009.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31. 

If an eye disability causes visual acuity of 20/50 in the 
poorer eye, in order to receive a compensable evaluation, the 
visual acuity in the other eye would have to be 20/40 or 
worse.  DC 6078, 6079.  Under DC 6080, if the eye disability 
reduces the visual field to concentric contraction to 60 
degrees but not to 45 degrees, a 10 percent rating is granted 
when it is unilateral, and a 20 percent rating is granted 
when it is bilateral; if there is reduction in the visual 
field to concentric contraction to 45 degrees but not to 30 
degrees, a 10 percent rating is granted when it is 
unilateral, and a 30 percent rating is granted when it is 
bilateral.

In the case at hand, the appellant's visual acuity of 20/50 
and 20/30 would result in a noncompensable evaluation under 
DC 6078-6079.  Under DC 6080, he would receive a 10 percent 
rating for the right eye (46 degrees of average contraction) 
and a 10 percent rating for the left eye (41 degrees of 
average contraction).  Thus, under the combined rating 
schedule under 38 C.F.R. § 4.25, a 20 percent rating is 
assignable for his bilateral eye disability.  A higher rating 
is not warranted under the applicable rating codes, as 
reported above.  Given this, and given the provisions of 
38 C.F.R. § 3.655 regarding failure to report for a VA 
examination, the claim must be denied.

b.  Left Hearing Loss

Service connection for left hearing loss was granted by 
rating decision in December 1992.  A noncompensable rating 
was assigned based on a puretone threshold average in the 
left ear of 59 dB at 1000, 2000, 3000, and 4000 hertz.  The 
speech recognition score was at 76 percent for the left ear.

On VA audiology examination in May 1994, the appellant's 
puretone threshold average at 1000, 2000, 3000, and 4000 
hertz was at 59 dB in the left ear.  His speech recognition 
was at 84 percent for the left ear.


On VA audiology examination in February 1998,, the 
appellant's puretone threshold average at 1000, 2000, 3000, 
and 4000 hertz was at 59 dB in the left ear.  His speech 
recognition was at 84 percent for the left ear.

The Board notes that during the pendency of this claim, the 
regulations pertaining to evaluations of hearing loss 
disability changed.  See 64 Fed. Reg. 25202-25210 (May 11, 
1999).  The Board has reviewed the changes and finds that 
these changes have no bearing on the case at hand; therefore, 
a remand is unnecessary in order for the RO to consider the 
new regulations.  See Karnas v. Derwinsi, 1 Vet.App. 308 
(1991).

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, §§ 4.85-
4.87.  Under these criteria, the degree of disability for 
hearing loss is determined by application of a rating 
schedule that establishes acuity levels, ranging from Level I 
(for essentially normal acuity) through Level XI (for 
profound deafness).  Under the criteria set forth in the 
Schedule, the appellant's left ear hearing loss, as assessed 
by the current medical evidence of record, is assigned a 
Level III.  This degree of unilateral hearing loss, as 
determined by Diagnostic Code 6100 under the Schedule, 
warrants a noncompensable evaluation.  As such, a compensable 
rating for bilateral hearing loss cannot be granted under the 
schedular criteria.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for bilateral 
chorioretinal scars is denied.

Entitlement to a compensable rating for left hearing loss is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







